Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application has PCT/JP2018/048227 related to foreign application priority data JP2018000172 filed on Jan 4, 2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-6 of Application No. 16/959961.  Although the conflicting claims are not identical, they are not patentably distinct from each other because CLAIM 1, e.g., is generic to all that is recited in CLAIM 1, e.g., of the Application No.16/959961.  In other words, CLAIM 1 of Application No. 16/959961 fully encompasses the subject matter of CLAIM 1.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Regarding claims 1-6, the claim limitation (e.g. claim 1), “a storage unit storing…”; “a map information unit providing…”; and etc. has/have been interpreted under 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder, “a storage”; “a map information unit " coupled with functional language “storing”; and “providing ” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The “a searcher "; “a display”; and etc. are equivalent to “mean for” because it does not provide a specific structure element.
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph limitation: The specification describes at least the [0024]-[0030] that a navigation system mounted at the vehicle comprises a 1st map information and another map information for autonomous driving   The combinations of blocks diagram are configured on the navigation system.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asakura (JP2017007572A).
With regarding claim 1, Asakura discloses map information-providing system comprising: 
a storage unit storing first map information, and second map information updating period thereof is different from the first map information with respect to at least a portion of a period of time (vehicle control device 100 stores and updates map information (navigation map 126), and high precision map 136, see at least [0032]+); and 
a map information-providing unit providing map information by combining the second map information with the first map information in a case where the second map information has been updated based on newer information than the first map information at a time of providing the map information (Version correspondence table139 shows the version information of the navigation map 126, and the information freshness of the high precision map 136, see at least [0053]-[0054]+).  

With regarding claim 2, Asakura teaches that the map information providing system according to claim 1, wherein the first map information is map information for navigation having image information for providing driving guidance to a driver of a vehicle. and wherein the second map information is map information for autonomous driving having control in formation for autonomous driving of the vehicle (nav map 126 is used by the vehicle guidance unit 124 which provides driving guidance, see [0033]-[0035], and wherein map 136 contains more detailed information when the action plan generation unit 132 generates an action plane for autonomous driving, see at least [0040]-[0045]+)  

With regarding claim 3, Asakura teaches that the map information-providing system according to claim 2. wherein the map information-providing unit comprises: 
a map display data-creating unit creating display data for map autonomous driving to visualize the control in the map information for autonomous driving (Sections SEC1 and SEC3 (mesh area M1 and M3) displaying an image indicating information for automatic driving performances, see ate last [0075]-[0077]+); 
a synthesizing unit combining a non-inclusion object that is not included in the display data for map for autonomous driving out of image objects in the map information for navigation with the display data for map for autonomous driving (even if there are deletions or changes, there is no change in the structure of the rad, lanes, etc which do not affect when the generating the action plan, see at least [0063]-[0064]+): and
31 DOCS 125729-013[JS1/4106220.1Attorney Docket No. 125729-013US1a guidance unit performing the driving guidance according to a result of combining in the synthesizing unit (vehicle guidance unit 124 provides an operation GUI, see at least [0077]-[0078]+).  

With regarding claim 4, Asakura  teaches that the map information-providing system according to claim 3, wherein the synthesizing unit finishes combining without using the non-inclusion object, or combines the non-inclusion object with differentiating it from the image object constituting the display data for map for autonomous driving in a case where the non-inclusion object interferes or is arranged in vicinity of an image object constituting the display data for map for autonomous driving (the information freshness of the navigation map 126, and the matches the information freshness of the high precision map 136, wherein update information with new versionfpr effect automated driving, see at least [0063]-[0064]+).  

With regarding claims 5-6, discloses a map information-providing method comprising: 
an update judging step of judging whether second map information updating period thereof is different from first map in formation for at least a portion of a period of time has been updated based on newer information than the first map information at a time of providing map information or not vehicle control device 100 stores and updates map information (navigation map 126), and high precision map 136, see at least [0032]+);; and 
a map information-providing step providing map information by combining the second map information with the first map information in a case where the second map information has been updated based on newer information than the first map information (Version correspondence table139 shows the version information of the navigation map 126, and the information freshness of the high precision map 136, see at least [0053]-[0054]+).  

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama (20180164120).
Aoyama discloses a map information providing system as shown in Fig.5.  The system comprises a storage unit storing a device-side map information 25, and a side map information 48 (see at least [0054]).  The system provides map information by combining the device-side map information 25 with the side map information 48 based on newest information found (see at least [0055]-[0059]+).
The system includes a navigation ECU 33 specifies an area with map information into the guidance information (see at least [0055]).  The ECU controls the vehicle to perform various calculation processes.  The map information is updated based on information acquired from the outside (see at least [0056]+).  The CPU 61 performs traveling guidance for the vehicle based on the guidance route (see at least [0089], a map image id displayed on the liquid crystal display 35 with most new version (see at least [0104]+.

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maekawa (20160273925) discloses a navigation device and method.  The system includes two map databases which provides map information and guiding information (see at least Fig.1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662